Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-8 and 10-20) is acknowledged. Applicant’s election of bis(maleimido)ethane as a single species representing non-disulphide cross-linker in response to election of species requirement is also acknowledged.
Applicant’s traversal is on the ground that Group II is so closely related to the subject matter of Group I that both group could be examined simultaneously without a significant additional burden on the examiner.
The above arguments have fully been considered but are not found persuasive because as described in the restriction/election mailed 02/19/2020, the special technical feature is obvious in view of the prior arts and thus the groups of inventions I-II do not have a common special feature that makes a contribution over the prior art and thus do not relate to a single general inventive concept under PCT rule 13.1.  Moreover, Group I is directed to a an antibody or a fragment thereof (i.e. a compound) and the Group II is directed to a use (i.e. encompasses process steps  of using the antibody). The search for each of the distinct inventions of Groups I-II is not co-extensive particularly with regard to the literature search.  Further, a reference that would anticipate the invention of one group would not necessarily anticipate or even make obvious another group. Finally, the condition for patentability is different in each 
Therefore, claim 9 is withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claims 1-8 and 10-20 are examined on merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Tous et al. US 7,786,273, hereinafter “Tous”) in view of Maret et al (US 5,478,741).
In regards to claims 1-8 and 10-20, Tous discloses an antibody comprising at least one thioether cross-link (col. 38, lines 53-55) wherein the thioether cross-link links a heavy chain and a light chain of the antibody (col. 14, ln 21-25; Col. 38, lines 66-67) wherein the antibody is specific for an antigen (col. 39, ln 4-17).  Tous teaches that the antibody can be a monoclonal, synthetic, humanized, chimeric, single-chain Fvs 
Tours does not disclose specific immunoassays utilizing the antibodies and does not disclose the components in a kit. 
Maret discloses immunoassays that teach that components for carrying out immunoassay methods can be packaged in the form of a kit for convenience and such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label (column 6, lines 16-21). 
Since Tours teach various antibodies binding specifically to various antigens, one of ordinary skilled in the art can easily envisage various antibodies for immunoassays of various antigens utilizing various immunoassay methods for detection and assessment of antigens with a reasonable expectation of success. Since Tours discloses various antibodies, one of ordinary skilled in the art can easily envisage various antibodies for detection of various antigen including multiplex detection with a reasonable expectation of success. Since the packaging of components in a kit form is a well-known obvious expedient for ease and convenience in assay performance (Maret) and once a method has been established, one skilled in the art would clearly 
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated put the various antibodies, assay components including reducing agent in the kit for convenience is essay performance as taught by Maret.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Richards et al. Org. Biomol. Chem., published 25 Nov, 2015, hereinafter “Richard”) in view of Maret et al (US 5,478,741, hereinafter “Maret”).
In regards to claims 1-8 and 10-20, Richard discloses a method for replacing di­sulphide bridges with thiomaleimides in biomolecules by addition of bromomaleimides and subsequent irradiation with UV light. In particular, the methodology is demonstrated (Scheme 4; p. 457) by cross-linking the heavy and light chains of the Fab fragment of Herceptin (HER-2 specific antibody). The stabilized antibody (fragment) is used in an ELISA assay for HER2 (p. 457, col. 2; Fig. 2c). Richard teaches reduction of disulfide bond between heavy and light chain variable region by incubating with a reducing agent TCEP, followed by bis-modification of the two liberated cysteines with excess of bromomaleimide and subsequent irradiation for re-bridging of the chains:

    PNG
    media_image1.png
    470
    661
    media_image1.png
    Greyscale
. Richard teaches that the linkage between the heavy and light provides a thiol-stable antibody conjugates (Abstract and Conclusions) as the conjugate shows stability with various reducing agents (page 456, 2nd col to 1st para, 1st col. of page 457).
Richard discloses ELISA assay but does not teach the assay components a kit.
Maret discloses immunoassays that teach that components for carrying out immunoassay methods can be packaged in the form of a kit for convenience and such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label (column 6, lines 16-21). 
Since Richard teach stable antibody conjugate binding specifically an antigen, one of ordinary skilled in the art can easily envisage providing various antibodies including HER2 antibody by the method of Richard with the expectation of providing stable 
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated put the various stabilized antibodies including stabilized HER2 antibody, various assay components including reducing agent in the kit for convenience is essay performance as taught by Maret.

Response to argument
Applicant's arguments and amendment filed 12/29/2020 have been fully considered but are persuasive to overcome the rejections under 35 USC 103.
Applicant argued that the kit is distinct from the teaching of Tous in light of Maret because Applicant’s claim 1 relates to antibodies with a structure including a dioether linkage that may be targeted for denaturation, whereas Tous emphasizes the necessity of the absence of denaturing agent. Applicant also argued that the Applicant claims a kit with a very specific components, i.e. specific antibodies or fragments with the corresponding reducing and/or denaturing agents, while Matet teaches the utility of a general immunoassay kit without any motivation to include specific reagents and compounds.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).Secondly, claim 1 recites “one or more analyte-reducing and/or denaturing agent”, which provides kit with the antibody and a reducing agent as “or” provides alternative selection between “reducing agent and denaturing agent” and Applicant’s arguments are based on alternative selection of “denaturing agent” and the rejection as described above is based on “reducing agent” in the kit. According to MPEP 2145 “Consideration of Applicant's Rebuttal Arguments,” arguing limitations which are not claimed is improper:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a “uniform magnetic field” were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constantv. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parteMcCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since “although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.”). 


Moreover, Tours teaches contacting the composition comprising thioether linked antibody with a reducing agent in a process and compiling process components in a kit is obvious to one of ordinary skilled in the art in view of the reference of Maret for 
In regards to Richards, Applicants argued that Richards does not discus and carry out the reduction of disulfide bonds to achieve re-bridging as part of the experiment, but the reduction is an aside. Applicant’s argued that the reaction detailed in Richards simply does not suggest the use of a reducing agent as component of an analyte-detection process. Applicant’s argued that Applicants claims a highly-specialized assay that requires the selection of specific reagents or denaturing agents that would not be obvious to a skilled artisan in view of Richards.
The above arguments have fully been considered but are not found persuasive. First, in regards to Applicant’s argument that Applicants claims a highly-specialized assay that requires the selection of specific reagents, it is noted that the claims as articulated, are a product (composition/kit) claims and not a process/method or assay claims. The recitation in the preamble “to analyze partially or fully denatured analyte(s) in a sample” is an intended process language of utilizing the kit components and as long as the prior art composition is capable of performing the intended process, it meets the claimed limitation. 
The kit a claimed comprises 1) an analyte-specific antibody comprising one or more non-disulfide cross-links between at least one heavy chain and at least one light chain, and 2) a reducing agent. Richards discloses a method for replacing di­sulfide bridges with thiomaleimides in biomolecules by addition of bromomaleimides and subsequent irradiation with UV light. In particular, the methodology is demonstrated with a reducing agent TCEP, followed by bis-modification of the two liberated cysteines with excess of bromomaleimide and subsequent irradiation for re-bridging of the chains. The components of the process claims including the cross-linked antibody and components for providing the non-disulfide cross-linked antibody would be considered obvious to one of ordinary skilled in the art in view of Maret for ease and convenience. The motivation to combine may be of different reason but the combination of Richards and Maret provide the same composition. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”).  See also In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641